Citation Nr: 0933506	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from October 1969 to December 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The record reflects that the Veteran was scheduled for a 
Travel Board hearing before a Veterans Law Judge in February 
2009, but that he cancelled the hearing.

Additional evidence was received after the issuance of the 
last supplemental statement of the case.  However, the 
Veteran's representative subsequently submitted a waiver of 
RO consideration of this evidence. 

As explained in more detail below, the Board grants the 
Veteran's application to reopen the previously denied claim 
of entitlement to service connection for a right shoulder 
disorder.  The reopened claim requires additional development 
and is the subject of the remand appended to this decision.  
The issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right knee disorder and for a right shoulder disorder by an 
October 2001 rating decision

2.  Evidence added to the record since the RO's October 2001 
rating decision concerning the Veteran's claim for a right 
knee disorder does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.

3.  Evidence added to the record since the RO's October 2001 
rating decision is new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
right shoulder disorder.


CONCLUSIONS OF LAW

1.  A rating decision in October 2001 which denied 
entitlement to service connection for a right knee disorder 
and a right shoulder disorder is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has not been received since the 
October 2001 RO decision, and the claim of entitlement to 
service connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.655 
(2008).

2.  New and material evidence has been received since the 
October 2001 RO decision, and thus the claim for service 
connection for a left shoulder disorder is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

As discussed in more detail below, sufficient evidence is of 
record to reopen the Veteran's claim for service connection 
for a right shoulder disorder.  Therefore, no further 
development is needed with respect to this claim.

With regard to the right knee, complete VCAA-compliant notice 
was sent in October 2004 and March 2006 and the claim was 
readjudicated in an April 2007 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Furthermore, the specific evidence needed to reopen claims, 
as is now required by Kent v. Nicholson, 20 Vet. App. 1 
(2006), was provided in the October 2004 letter to the 
Veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records 
identified by the Veteran.

VCAA also requires VA to assist the claimant by providing a 
medical examination when such is necessary to make a decision 
on the claim.  Solicitation of a medical opinion is not 
required in a claim to reopen until new and material evidence 
is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

The Board notes parenthetically that the provisions of the 
VCAA provided for readjudication of claims that were finally 
denied as not well grounded between July 14, 1999 and 
November 9, 2000, without the need for new and material 
evidence. Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  
Where such a claim is readjudicated, the prior decision is to 
be treated as though it had never been made. See also 
VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast Letter 00-87 
(Nov. 17, 2000).

Pursuant to the above authority, in an October 2001 rating 
action, the RO reconsidered the previous denials of service 
connection for the right knee and right shoulder in 
compliance with the then newly enacted VCAA.  The Veteran was 
advised of this rating decision in an October 2001 letter.  
He did not, however, file a notice of disagreement and that 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.  Thus, new 
and material evidence is needed to reopen the claims.  

In an August 2004 written statement, the Veteran indicated 
that he was again seeking service connection for disorders of 
the right knee and right shoulder.  To reopen a claim, new 
and material evidence must be presented or secured.  38 
U.S.C.A. § 5108.  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. 
§ 3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
Veteran or otherwise associated with the claims folder since 
the final decision in October 2001.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).




Right Knee

The Veteran was denied service connection for a right knee 
disorder in October 2001 because the RO concluded that there 
was no evidence of a chronic right knee condition that was 
either incurred in or caused by service.  Evidence of record 
at the time of the October 2001 RO decision included the 
Veteran's service treatment records and post-service private 
treatment records from Red River General Hospital.   The 
service treatment records showed that the Veteran was 
involved in an automobile accident in February 1971 and that 
he sustained several injuries which included laceration to 
both knees.  The service separation examination dated in 
December 1971 showed no abnormalities of the right knee or 
any suggestion of residual chronic right knee disability.  
Outpatient treatment reports from Red River General Hospital 
show on October 1995, the Veteran suffered a right knee 
injury in May 1995 due to stepping backwards off a trailer.  
The Veteran at that time had reported a past history of right 
knee injury in service for which he stated that he received 
physical therapy and the symptoms were eliminated.  

Since the October 2001 RO decision, the Veteran has submitted 
copies of his service treatment records, 1995 treatment 
reports from Red River Hospital and  private treatment 
records dated from 2007 to 2009 from S. K., Sreerama, M.D.  
The service treatment records and the treatment reports from 
Red River Hospital have previously been considered in the 
October 2001 rating decision and therefore are not new 
evidence.  Furthermore, the private treatment records from 
Dr. Sreerama do not show treatment for a right knee 
condition.  What was missing in the October 2001 rating 
decision is still missing now.  There is still no medical 
evidence of a chronic right knee condition that was either 
incurred in or caused by service.

Thus, the Board finds that new and material evidence has not 
been received and the claim for service connection for a 
right knee disorder is not reopened.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).




Right Shoulder

Evidence of record at the time of the October 2001 decision 
included service treatment records and post-service medical 
treatment records.  The service treatment records show that 
the Veteran was involved in an automobile accident in 1971 
and that he sustained several injuries; however, complaints 
or treatment of the right shoulder were not documented.  
Post-service medical treatment reports show that the Veteran 
complained of right shoulder pain and discomfort, but there 
was no diagnosis of a right shoulder disorder.  The RO denied 
the claim on the basis that there was no evidence of a 
chronic right shoulder condition that was either incurred in 
or caused by service
 
Evidence received since the October 2001 rating decision 
includes a March 2009 private medical treatment report from 
Dr. Sreerama in which the Veteran is diagnosed as having 
degenerative arthritis of the right shoulder.  Furthermore, 
Dr. Sreerama states that the arthritis of the shoulder could 
be related to the Veteran's previous injuries from the motor 
vehicle accident during his service.  

The Board finds that this evidence is new as it shows that 
the Veteran has a current diagnosis of a right shoulder 
disorder.  Moreover, this evidence is material in that it 
raises a question of whether the Veteran's right shoulder 
disorder may have had its onset during service.  The new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for a right shoulder disorder.  
38 C.F.R. § 3.303.  Accordingly, the claim for service 
connection for a right shoulder disorder is reopened.  This 
matter is further addressed in the remand below.


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
right knee disorder is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for a right shoulder disorder.


REMAND

The Board has determined that new and material evidence to 
reopen the Veteran's claim of service connection for a right 
shoulder disorder has been presented.  As noted, however, the 
ultimate credibility or weight to be given the new evidence 
was presumed for the purpose of reopening the claim, but must 
now be determined as a question of fact.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted earlier, the service treatment records show that the 
Veteran was involved in an automobile accident in 1971 and 
that he sustained several injuries; however, complaints or 
treatment of  the right shoulder were not documented.  The 
service treatment records are negative for any evidence of a 
right shoulder disability.  

Post-service treatment records, however, have documented 
ongoing complaints of right shoulder pain.  In a February 
1986 letter, a private physician reported that he saw the 
Veteran in August 1984 with complaints of shoulder pain.  On 
VA examination in March 1986, the examiner noted a history of 
pain and discomfort in the right shoulder with an essentially 
normal examination.  In an August 1997 private treatment 
report, the Veteran complained of soreness in the right 
shoulder.   
Furthermore, there is a March 2009 treatment report from 
private physician indicating that there could be an 
association between the Veteran's current right shoulder 
disorder (diagnosed as arthritis) and the injuries that he 
incurred in a car accident during his military service.  This 
opinion is too speculative to serve as a sufficient basis to 
grant service connection.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (indicating that a doctor's opinion was too 
speculative when phrased in such equivocal language).  

The Veteran should be provided an examination to obtain a 
more definitive opinion regarding the etiology of his right 
shoulder disorder.  See 38 U.S.C.A. § 5103A(d);  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently present right shoulder 
disorder.  The claims folder must be made 
available to the examiner.  Any indicated 
studies should be performed.  Based upon 
the claims folder review and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any right 
shoulder disability is etiologically 
related to the Veteran's military service, 
to include the automobile accident that 
occurred in 1971. 

2.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim.  If the benefit sought is 
not granted to the Veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


